Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of claims amendment, the rejection of the claims 1, 17, 19, 1005-1007, 1009-1014 and 1016-1019 under 35 U.S.C. 112(b) has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Nicole A. Ressue, on March 16, 2021.
The application has been amended as follows:  	Claim 1. (currently amended) A bioreactor system comprising:  	a tubing component comprising a passive microorganism flow modifier;  	wherein said passive microorganism flow modifier comprises an inwardly protruding helical spine along an inside surface of at least part of said tubing component;  	a plurality of gaps in said inwardly protruding helical spine located along a top forming a gas passageway from said gaps along said top inside of said tubing component, wherein said gas passageway is configured to provide gas transport along said top inside of said tubing component;  	fluid in said tubing component introduced by a fluid input;  	an initial inoculum of microorganisms in said fluid in said tubing component introduced by an inoculate input;  	nutrients in said fluid in said tubing component introduced by a nutrient input;  	a fluid flow of said fluid comprising said initial inoculum of microorganisms, and said nutrients through said tubing component; and  	.
Allowable Subject Matter
Claims 1, 17, 19, 1005-1007, 1009-1014 and 1016-1019 are allowed.
The following is an examiner’s statement of reasons for allowance:   	Regarding independent claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose a bioreactor comprising a plurality of gaps in a inwardly protruding helical spine located along a top inside of said tubing component forming a gas passageway from said gaps along said top inside of said tubing component, wherein said gas passageway is configured to provide gas transport along said top inside of said tubing component. As discussed in the previous office actions, Longan in view of Chi discloses an inwardly protruding helical spine that can be formed in segments inside a tubing component. However, the combination fails to disclose the specific arrangement of the gaps formed by the helical spine. In particular, the combination fails to disclose a plurality of gaps located in said helical spine along a top inside of said tubing component forming a gas passageway from said gaps along said top inside of said tubing component, wherein said gas passageway is configured to provide gas transport along said top inside of said tubing component. 	 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.